UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


            -against-                                       ORDER

                                                       16 Cr. 281 (PGG)
THOMAS MORTON,

                        Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant is adjourned to May

28, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due May 7, 2020, and

any submission by the Government is due on May 14, 2020.

Dated: New York, New York
       March 30, 2020
